DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-3, 5-10, 12-17 and 19-20
The following claims are amended: 1, 8, and 15
The following claims are new: None
The following claims are cancelled: 4, 11, and 18
The following claims are rejected: 1-3, 5-10, 12-17 and 19-20
Response to Arguments
Applicant’s arguments filed amendments on 04/21/2021, to address the objections have been fully considered and are persuasive.  The objection of claims 1, 8, and 15 have been withdrawn.
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20160063209 A1 to Malaviya (hereinafter, “Malaviya”), in view of U.S. Pub. No. US 20160092475 A1 to Stojanovic, et al., (hereinafter, “Stojanovic”), further in view of U.S. Pub. No. US 20140181128 A1 to Riskin, et al. (hereinafter, “Riskin”)., and further in view of U.S. Patent No. US 10275710 B1 to Teredesai, et al. (hereinafter, “Teredesai”).
As per claim 1, Malaviya teaches a method, comprising:
generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model, a plurality of rules for modifying the transformed input dataset to conform with a first data model, (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor… The processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application.” (Para. [0063] discloses that a target application has “a defined data taxonomy or model”). Para. [0071] discloses “…non-overlapping data sets used to train, validate and test the supervised learning algorithms 106 to generate an initial rule set that may expand overtime. The predictive model may be built using cross-validated training data…” (Generating a plurality of rules using machine learning operations based off a machine learning model, where the rules are for modifying a dataset into a data model))
wherein a first rule of the plurality of rules specifies to [[transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model]] (Malaviya, Para. [0008] discloses “In some embodiments, a rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data” and Para. [0013] discloses “In some embodiments, the configuration files comprise parameters or rules to control the transformation and integration of the input data…” (Configuration file comprises of rules that indicate transformations))
and transforming the input dataset to the first data model using the plurality of rules. (Malaviya, Para. [0063] discloses “The interface appliance may transform the source data into output data structures based on the data taxonomy or model,” and Para. [0064] discloses “The parameters and set of rules may control transformation of input date from different data sources into output data compatible with the target applications and ingestible into data models of back-end server(s).”)
Malaviya fails to explicitly teach:

extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising
However, Stojanovic (Stojanovic addresses the issue of entity classification and data enrichment) teaches:
transforming an input dataset to a predefined temporary format (Stojanovic, Para. [0138] discloses “At step 1104, the data set may be normalized. A normalized data set may be created by normalizing the data set received from one or more data sources. The normalized data set may be generated based on the result of normalizing a data set. Normalizing a data set mat include converting raw data in the data set into a format that is processable. For example, normalizing the data set to create the normalized data set includes modifying the data set having the format to an adjusted format of the normalized data set,”)
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising:; (Stojanovic, Para. [0139] discloses “At step 1106, a set of patterns for a set of entities may be identified in a normalized data set. One or more patterns may be identified by parsing the normalized data for an attribute in the normalized data.” And Para. [0142] discloses “At step 1108, entity information corresponding to a set of entities in the normalized data set may be extracted.” (Entity information, corresponding to features describing the normalized dataset, is extracted based off a set of patterns))

Malaviya fails to explicitly teach:
identifying contextual features of a given data record using natural language processing
identifying a sentiment using natural language processing
identifying grammatical features by generating a parse tree
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record
determining data dependencies between concepts in the given data record
and generating annotations indicating content of the given data record
However, Riskin (Riskin addresses the issue of identifying features in patient data) teaches:
identifying contextual features of a given data record using natural language processing; (Riskin, Para. [0067] discloses “In some embodiments, the NLP engine may perform some pre-processing functions. In some embodiments, contextual features including negation, temporality, and event subject identification may be utilized in an interpretation of the data set.”)
(Riskin, Para. [0126] discloses “In some embodiments, various methods for arriving at the feature vectors may be used. For example, when applying negation detection, a “positive” as well as a “negative” vector may be created for each record which will then be analyzed accordingly.” (NLP engine performs negation as disclosed in Para. [0067]))
identifying grammatical features by generating a parse tree; (Riskin, Para. [0067] discloses “The NLP engine may include a combination of the following components: tokenizer, sentence boundary detector, part-of-speech tagger, morphological analyzer, shallow parser, deep parser (optional), gazetteer, named entity recognizer, discourse module, template extractor, and template combiner.” (Shallow/deep parsers generate parse trees))
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record; (Riskin, Para. [0124] discloses “In some embodiments, patient data may be extracted from a clinical data warehouse for the purpose of data-mining. For example, Electronic Medical Records (EMR) may be processed within a clinical data warehouse using concept recognition systems to derive a list of “features”—concepts from existing medical ontologies—that represent each sample (e.g. patient)” and Para. [0025] discloses “In some embodiments, the step of receiving a plurality of historical information further includes receiving a plurality of medical records or notes for a patient.” And Para. [0023] discloses “In some embodiments, a system for processing patient history data may further include an input component configured to read in a data set from a database….In some embodiments, the input component is configured to read in a data set from a database such as a hospital database or electronic medical records database, for example.” And Fig. 4 is illustrates a screenshot of a note containing patient information (Electronic medical records contain information specific to a patient such as name, medical conditions, identifiers etc. (It is to be noted that Teredesai additionally identifies such information as seen in Fig. 6))
determining data dependencies between concepts in the given data record; (Riskin, Para. [0066] discloses “In some embodiments, the NLP engine recognizes semantic metadata (concepts, their modifiers, and the relationships between them) in the data set…” and Para. [0075] discloses “As shown in FIGS. 1 and 2, the ontology is configured to structure the plurality of concepts by annotating relationships between the concepts and creating aggregations of the concepts.”)
and generating annotations indicating content of the given data record (Riskin, Para. [0073] discloses “In some embodiments, the concept recognition tool is further configured to match the plurality of concepts against the list of terms and to recognize concepts and generate annotations.” And Para. [0083] discloses “An annotation may be the functional description of experimental data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to modify generating rules through machine learning that conform data to a data model as disclosed by Malaviya to identify features, and annotations of a dataset as disclosed by Riskin. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “extract information and transform the data set into a plurality of concepts within a plurality of distinct contexts” (Riskin, 
Malaviya fails to explicitly teach:
transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model
However, Teredesai (Teredesai addresses the issue of managing machine learning models) teaches:
transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model;  (Teredesai, Col. 20, Line 43 discloses “As discussed above, in one or more of the various embodiments, during ingestion, the ingestion engine may transform fields from raw data objects into model object fields that conform with the model schema.” And Fig. 6 discloses an example of raw data being transformed to match a data model/schema (The ingestion engine contains rules for transforming raw data objects, see Col 5, Line 20-25))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to modify generating rules through machine learning that conform data to a data model as disclosed by Malaviya to transform data into a specified format as disclosed by Teredesai. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “transform [raw data] as necessary to conform it two one or more model schemas” such that the transformed data will be in an acceptable and usable format.

As per claim 2, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the method of claim 1, Malaviya further teaches further comprising:
	modifying the input dataset (Malaviya, Para. [0063] discloses “the interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications”)
	based on the plurality of rules (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” (plurality of rules are being generated))
	to conform with the first data model (Malaviya, Para [0046] discloses “machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” where a given target application “may have a defined data taxonomy or model” (Para. [0063], conforming with a defined data model))
	and storing the modified input dataset (Malaviya, Para [0080] discloses “the output of machine learning operations 106 may be stored in a data repository” and Para [0090] discloses “an application unit 206 may serve output data to one or more client devices, and may reside on client devices” where the application units output data is transformed by a rules engine)

As per claim 3, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the method of claim 1, Malaviya further teaches further comprising prior to transforming the input dataset to the predefined format:
receiving a plurality of training datasets (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets” and Para. [0071] discloses “The system may implement a training stage to generate an initial rule set for interface generation. The training data 100 may be comprised of various types of health data…”)), 
the first data model (Malaviya, Para [0071] discloses the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models (various data models such as XML)), 
and at least one existing rule for modifying datasets (Malaviya, Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables”),
generating, by the ML algorithm based on the plurality of training datasets, the first data model, and the at least one existing rule, the ML model. (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets; processing and training on known data sets…using machine learning to generate interface mappings “ (generating at least one existing rule and using a ML algorithm) and Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data” (generating at least one existing rule), Para [0071] discloses “the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models” (data model). Para. [0071] discloses “these data may be used to train, validate and test the supervised learning algorithms… the predictive model may be built using cross-validated training data” (generating a ML model))

As per claim 5, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the method of claim 1, Stojanovic further teaches further comprising:
receiving the input dataset (Stojanovic, Para. [0138] discloses “the process depicted by flowchart 1100 may begin at step 1102 by receiving a data set from one or more data sources” (Note that Malaviya additionally receives data as noted in the Abstract “”…transform data received from one or more health care organizations by: receiving one or more data sets…”)
and  determining, based on an analysis of the input dataset, at least one attribute of the input dataset (Stojanovic, Para [0129] discloses “data enrichment service 302 can analyze data set 702 to identify and extract entity information for a set of entities stored in data set 702” (entity information are attributes being extracted) and Para [0139] discloses “one or more patterns may be identified by parsing the normalized data for an attribute in the normalized data” (patterns are attributes))
Same motivation to combine Malaviya and Stojanovic as claim 1

As per claim 6, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the method of claim 1, Malaviya further teaches further comprising:
outputting the plurality of rules for display (Malaviya, Para [0007] discloses “a client application for providing a visual representation of the configuration files” (configuration files contain a plurality of rules)); 
receiving feedback for at least a first rule of the plurality of rules (Malaviya, Para [0007] discloses receiving “feedback regarding accuracy of the configuration files”); 
and retraining the ML model based on the received feedback (Malaviya, Para [0007] discloses “refining the machine learning operations based on the received feedback, and updating the configuration files using the refined machine learning operations”).

As per claim 7, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the method of claim 1, Malaviya further teaches:
wherein the input dataset comprises health data (Malaviya, Para. [0020] discloses “the input data comprises… data relevant to the one or more health care organizations”),
Stojanovic further teaches:
wherein the input dataset comprises one or more of: 
(i) unstructured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”), 
and (ii) structured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”) 
(Stojanovic, Para. [0060] discloses “the prepare engine 312 can convert the uploaded data into a common, normalized format, for processing by data enrichment service” (normalized format is a predefined format)).
Same motivation to combine Malaviya and Stojanovic as claim 1

As per claim 8, Malaviya teaches: a computer program product, comprising:
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor to perform an operation comprising (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor and a non-transitory computer readable storage medium storing instructions which when executed by the processor configure the processor”):
generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model, a plurality of rules for modifying the transformed input dataset to conform with a first data model, (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor… The processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application.” (Para. [0063] discloses that a target application has “a defined data taxonomy or model”). Para. [0071] discloses “…non-overlapping data sets used to train, validate and test the supervised learning algorithms 106 to generate an initial rule set that may expand overtime. The predictive model may be built using cross-validated training data…” (Generating a plurality of rules using machine learning operations based off a machine learning model, where the rules are for modifying a dataset into a data model))
wherein a first rule of the plurality of rules specifies to [[transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model]] (Malaviya, Para. [0008] discloses “In some embodiments, a rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data” and Para. [0013] discloses “In some embodiments, the configuration files comprise parameters or rules to control the transformation and integration of the input data…” (Configuration file comprises of rules that indicate transformations))
and transforming the input dataset to the first data model using the plurality of rules. (Malaviya, Para. [0063] discloses “The interface appliance may transform the source data into output data structures based on the data taxonomy or model,” and Para. [0064] discloses “The parameters and set of rules may control transformation of input date from different data sources into output data compatible with the target applications and ingestible into data models of back-end server(s).”)
Malaviya fails to explicitly teach:
transforming an input dataset to a predefined temporary format

However, Stojanovic teaches:
transforming an input dataset to a predefined temporary format (Stojanovic, Para. [0138] discloses “At step 1104, the data set may be normalized. A normalized data set may be created by normalizing the data set received from one or more data sources. The normalized data set may be generated based on the result of normalizing a data set. Normalizing a data set mat include converting raw data in the data set into a format that is processable. For example, normalizing the data set to create the normalized data set includes modifying the data set having the format to an adjusted format of the normalized data set,”)
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising:; (Stojanovic, Para. [0139] discloses “At step 1106, a set of patterns for a set of entities may be identified in a normalized data set. One or more patterns may be identified by parsing the normalized data for an attribute in the normalized data.” And Para. [0142] discloses “At step 1108, entity information corresponding to a set of entities in the normalized data set may be extracted.” (Entity information, corresponding to features describing the normalized dataset, is extracted based off a set of patterns))
Same motivation to combine Malaviya and Stojanovic as claim 1
Malaviya fails to explicitly teach:
identifying contextual features of a given data record using natural language processing

identifying grammatical features by generating a parse tree
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record
determining data dependencies between concepts in the given data record
and generating annotations indicating content of the given data record
However, Riskin teaches:
identifying contextual features of a given data record using natural language processing; (Riskin, Para. [0067] discloses “In some embodiments, the NLP engine may perform some pre-processing functions. In some embodiments, contextual features including negation, temporality, and event subject identification may be utilized in an interpretation of the data set.”)
identifying a sentiment using natural language processing; (Riskin, Para. [0126] discloses “In some embodiments, various methods for arriving at the feature vectors may be used. For example, when applying negation detection, a “positive” as well as a “negative” vector may be created for each record which will then be analyzed accordingly.” (NLP engine performs negation as disclosed in Para. [0067])
identifying grammatical features by generating a parse tree; (Riskin, Para. [0067] discloses “The NLP engine may include a combination of the following components: tokenizer, sentence boundary detector, part-of-speech tagger, morphological analyzer, shallow parser, deep parser (optional), gazetteer, named entity recognizer, discourse module, template extractor, and template combiner.” (Shallow/deep parsers generate parse trees))
(Riskin, Para. [0124] discloses “In some embodiments, patient data may be extracted from a clinical data warehouse for the purpose of data-mining. For example, Electronic Medical Records (EMR) may be processed within a clinical data warehouse using concept recognition systems to derive a list of “features”—concepts from existing medical ontologies—that represent each sample (e.g. patient)” and Para. [0025] discloses “In some embodiments, the step of receiving a plurality of historical information further includes receiving a plurality of medical records or notes for a patient.” And Para. [0023] discloses “In some embodiments, a system for processing patient history data may further include an input component configured to read in a data set from a database….In some embodiments, the input component is configured to read in a data set from a database such as a hospital database or electronic medical records database, for example.” And Fig. 4 is illustrates a screenshot of a note containing patient information)
determining data dependencies between concepts in the given data record; (Riskin, Para. [0066] discloses “In some embodiments, the NLP engine recognizes semantic metadata (concepts, their modifiers, and the relationships between them) in the data set…” and Para. [0075] discloses “As shown in FIGS. 1 and 2, the ontology is configured to structure the plurality of concepts by annotating relationships between the concepts and creating aggregations of the concepts.”)
and generating annotations indicating content of the given data record (Riskin, Para. [0073] discloses “In some embodiments, the concept recognition tool is further configured to match the plurality of concepts against the list of terms and to recognize concepts and generate annotations.” And Para. [0083] discloses “An annotation may be the functional description of experimental data.”)
Same motivation to combine Malaviya and Riskin as claim 1
Malaviya fails to explicitly teach:
transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model
However, Teredesai teaches:
transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model;  (Teredesai, Col. 20, Line 43 discloses “As discussed above, in one or more of the various embodiments, during ingestion, the ingestion engine may transform fields from raw data objects into model object fields that conform with the model schema.” And Fig. 6 discloses an example of raw data being transformed to match a data model/schema (The ingestion engine contains rules for transforming raw data objects, see Col 5, Line 20-25))
Same motivation to combine Malaviya and Teredesai as claim 1

As per claim 9, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising:
modifying the input dataset (Malaviya, Para. [0063] discloses ”the interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications”)
	based on the plurality of rules  (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” (plurality of rules are being generated))
	to conform with the first data model (Malaviya, Para [0046] discloses “machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” where a given target application “may have a defined data taxonomy or model” (Para. [0063]) (conforming with a defined data model)
and storing the modified input dataset (Malaviya, Para [0080] discloses “the output of machine learning operations 106 may be stored in a data repository” and Para [0090] discloses “an application unit 206 may serve output data to one or more client devices, and may reside on client devices” where the application units output data is transformed by a rules engine)

As per claim 10, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising prior to transforming the input dataset to the predefined format:
(Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets”), 
the first data model (Malaviya, Para [0071] discloses (the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models (various data models such as XML)), 
and at least one existing rule for modifying datasets (Malaviya, Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables”),
generating, by the ML algorithm based on the plurality of training datasets, the first data model, and the at least one existing rule, the ML model. (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets; processing and training on known data sets…using machine learning to generate interface mappings “ (generating at least one existing rule and using a ML algorithm) and Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data” (generating at least one existing rule), Para [0071] discloses “the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models” (data model), Para. [0071] discloses “these data may be used to train, validate and test the supervised learning algorithms… the predictive model may be built using cross-validated training data” (generating a ML model))

As per claim 12, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the computer program product of claim 8, Stojanovic further teaches the operation further comprising:
receiving the input dataset (Stojanovic, Para. [0138] discloses “the process depicted by flowchart 1100 may begin at step 1102 by receiving a data set from one or more data sources” (Malaviya additionally receives an input dataset as seen in the Abstract))
and  determining, based on an analysis of the input dataset, at least one attribute of the input dataset (Stojanovic, Para [0129] discloses “data enrichment service 302 can analyze data set 702 to identify and extract entity information for a set of entities stored in data set 702” (entity information are attributes being extracted) and Para [0139] discloses “one or more patterns may be identified by parsing the normalized data for an attribute in the normalized data” (patterns are attributes))
Same motivation to combine Malaviya and Stojanovic as claim 1

As per claim 13, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising:
outputting the plurality of rules for display (Malaviya, Para [0007] discloses “a client application for providing a visual representation of the configuration files” (configuration files contain a plurality of rules)); 
receiving feedback for at least a first rule of the plurality of rules (Malaviya, Para [0007] discloses receiving “feedback regarding accuracy of the configuration files”); 
(Malaviya, Para [0007] discloses “refining the machine learning operations based on the received feedback, and updating the configuration files using the refined machine learning operations”).

As per claim 14, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising:
wherein the input dataset comprises health data (Malaviya, Para. [0020] discloses “the input data comprises… data relevant to the one or more health care organizations”),
Stojanovic further teaches:
wherein the input dataset comprises one or more of: 
(i) unstructured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”), 
and (ii) structured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”) 
formatted according to one of a plurality of predefined formats (Stojanovic, Para. [0060] discloses “the prepare engine 312 can convert the uploaded data into a common, normalized format, for processing by data enrichment service” (normalized format is a predefined format))
Same motivation to combine Malaviya and Stojanovic as claim 1

As per claim 15, Malaviya teaches a system comprising:
(Malaviya, Para. [0115] discloses “The system and method may be embodied as a as a tangible, non-transitory computer readable storage medium (e.g., a computer memory) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods"):
generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model, a plurality of rules for modifying the transformed input dataset to conform with a first data model, (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor… The processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application.” (Para. [0063] discloses that a target application has “a defined data taxonomy or model”). Para. [0071] discloses “…non-overlapping data sets used to train, validate and test the supervised learning algorithms 106 to generate an initial rule set that may expand overtime. The predictive model may be built using cross-validated training data…” (Generating a plurality of rules using machine learning operations based off a machine learning model, where the rules are for modifying a dataset into a data model))
wherein a first rule of the plurality of rules specifies to [[transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model]] (Malaviya, Para. [0008] discloses “In some embodiments, a rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data” and Para. [0013] discloses “In some embodiments, the configuration files comprise parameters or rules to control the transformation and integration of the input data…” (Configuration file comprises of rules that indicate transformations))
and transforming the input dataset to the first data model using the plurality of rules. (Malaviya, Para. [0063] discloses “The interface appliance may transform the source data into output data structures based on the data taxonomy or model,” and Para. [0064] discloses “The parameters and set of rules may control transformation of input date from different data sources into output data compatible with the target applications and ingestible into data models of back-end server(s).”)
Malaviya fails to explicitly teach:
transforming an input dataset to a predefined temporary format
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising
However, Stojanovic teaches:
transforming an input dataset to a predefined temporary format (Stojanovic, Para. [0138] discloses “At step 1104, the data set may be normalized. A normalized data set may be created by normalizing the data set received from one or more data sources. The normalized data set may be generated based on the result of normalizing a data set. Normalizing a data set mat include converting raw data in the data set into a format that is processable. For example, normalizing the data set to create the normalized data set includes modifying the data set having the format to an adjusted format of the normalized data set,”)
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising: (Stojanovic, Para. [0139] discloses “At step 1106, a set of patterns for a set of entities may be identified in a normalized data set. One or more patterns may be identified by parsing the normalized data for an attribute in the normalized data.” And Para. [0142] discloses “At step 1108, entity information corresponding to a set of entities in the normalized data set may be extracted.” (Entity information, corresponding to features describing the normalized dataset, is extracted based off a set of patterns))
Same motivation to combine Malaviya and Stojanovic as claim 1
Malaviya fails to explicitly teach:
identifying contextual features of a given data record using natural language processing
identifying a sentiment using natural language processing
identifying grammatical features by generating a parse tree
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record
determining data dependencies between concepts in the given data record
and generating annotations indicating content of the given data record
However, Riskin teaches:
(Riskin, Para. [0067] discloses “In some embodiments, the NLP engine may perform some pre-processing functions. In some embodiments, contextual features including negation, temporality, and event subject identification may be utilized in an interpretation of the data set.”)
identifying a sentiment using natural language processing; (Riskin, Para. [0126] discloses “In some embodiments, various methods for arriving at the feature vectors may be used. For example, when applying negation detection, a “positive” as well as a “negative” vector may be created for each record which will then be analyzed accordingly.” (NLP engine performs negation as disclosed in Para. [0067])
identifying grammatical features by generating a parse tree; (Riskin, Para. [0067] discloses “The NLP engine may include a combination of the following components: tokenizer, sentence boundary detector, part-of-speech tagger, morphological analyzer, shallow parser, deep parser (optional), gazetteer, named entity recognizer, discourse module, template extractor, and template combiner.” (Shallow/deep parsers generate parse trees))
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record; (Riskin, Para. [0124] discloses “In some embodiments, patient data may be extracted from a clinical data warehouse for the purpose of data-mining. For example, Electronic Medical Records (EMR) may be processed within a clinical data warehouse using concept recognition systems to derive a list of “features”—concepts from existing medical ontologies—that represent each sample (e.g. patient)” and Para. [0025] discloses “In some embodiments, the step of receiving a plurality of historical information further includes receiving a plurality of medical records or notes for a patient.” And Para. [0023] discloses “In some embodiments, a system for processing patient history data may further include an input component configured to read in a data set from a database….In some embodiments, the input component is configured to read in a data set from a database such as a hospital database or electronic medical records database, for example.” And Fig. 4 is illustrates a screenshot of a note containing patient information)
determining data dependencies between concepts in the given data record; (Riskin, Para. [0066] discloses “In some embodiments, the NLP engine recognizes semantic metadata (concepts, their modifiers, and the relationships between them) in the data set…” and Para. [0075] discloses “As shown in FIGS. 1 and 2, the ontology is configured to structure the plurality of concepts by annotating relationships between the concepts and creating aggregations of the concepts.”)
and generating annotations indicating content of the given data record (Riskin, Para. [0073] discloses “In some embodiments, the concept recognition tool is further configured to match the plurality of concepts against the list of terms and to recognize concepts and generate annotations.” And Para. [0083] discloses “An annotation may be the functional description of experimental data.”)
Same motivation to combine Malaviya and Riskin as claim 1
Malaviya fails to explicitly teach:
transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model
However, Teredesai teaches:
transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model;  (Teredesai, Col. 20, Line 43 discloses “As discussed above, in one or more of the various embodiments, during ingestion, the ingestion engine may transform fields from raw data objects into model object fields that conform with the model schema.” And Fig. 6 discloses an example of raw data being transformed to match a data model/schema (The ingestion engine contains rules for transforming raw data objects, see Col 5, Line 20-25))
Same motivation to combine Malaviya and Teredesai as claim 1

As per claim 16, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the system of claim 15, Malaviya further teaches the operation further comprising:
modifying the input dataset (Malaviya, Para. [0063] discloses ”the interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications”)
	based on the plurality of rules (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” (plurality of rules are being generated))
	to conform with the first data model (Malaviya, Para [0046] discloses “machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” where a given target application “may have a defined data taxonomy or model” (Para. [0063]) (conforming with a defined data model)
	and storing the modified input dataset (Malaviya, Para [0080] discloses “the output of machine learning operations 106 may be stored in a data repository” and Para [0090] discloses “an application unit 206 may serve output data to one or more client devices, and may reside on client devices” where the application units output data is transformed by a rules engine)

As per claim 17, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the system of claim 15, Malaviya further teaches the operation further comprising:
receiving a plurality of training datasets (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets”), 
the first data model (Malaviya, Para [0071] discloses (the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models (various data models such as XML)), 
(Malaviya, Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables”),
generating, by the ML algorithm based on the plurality of training datasets, the first data model, and the at least one existing rule, the ML model. (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets; processing and training on known data sets…using machine learning to generate interface mappings “ (generating at least one existing rule and using a ML algorithm) and Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data” (generating at least one existing rule), Para [0071] discloses “the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models” (data model), Para. [0071] discloses “these data may be used to train, validate and test the supervised learning algorithms… the predictive model may be built using cross-validated training data” (generating a ML model))

As per claim 19, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the system of claim 15, Stojanovic further teaches the operation further comprising:
receiving the input dataset (Stojanovic, Para. [0138] discloses “the process depicted by flowchart 1100 may begin at step 1102 by receiving a data set from one or more data sources”)
(Stojanovic, Para [0129] discloses “data enrichment service 302 can analyze data set 702 to identify and extract entity information for a set of entities stored in data set 702” (entity information are attributes being extracted) and Para [0139] discloses “one or more patterns may be identified by parsing the normalized data for an attribute in the normalized data” (patterns are attributes))
Same motivation to combine Malaviya and Stojanovic as claim 1

As per claim 20, the combination of Malaviya, Stojanovic, Riskin, and Teredesai as shown above teaches the system of claim 15, Malaviya further teaches:
wherein the input dataset comprises health data (Malaviya, Para. [0020] discloses “the input data comprises… data relevant to the one or more health care organizations”),
outputting the plurality of rules for display (Malaviya, Para [0007] discloses “a client application for providing a visual representation of the configuration files” (configuration files contain a plurality of rules)); 
receiving feedback for at least a first rule of the plurality of rules (Malaviya, Para [0007] discloses receiving “feedback regarding accuracy of the configuration files”); 
and retraining the ML model based on the received feedback (Malaviya, Para [0007] discloses “refining the machine learning operations based on the received feedback, and updating the configuration files using the refined machine learning operations”)
Stojanovic further teaches:
wherein the input dataset comprises one or more of: 
(Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”), 
and (ii) structured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”) 
formatted according to one of a plurality of predefined formats (Stojanovic, Para. [0060] discloses “the prepare engine 312 can convert the uploaded data into a common, normalized format, for processing by data enrichment service” (normalized format is a predefined format))
Same motivation to combine Malaviya and Stojanovic as claim 1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123